DETAILED ACTION
This action is responsive to the application No. 16/308,376 filed on December 7, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clark Weight on March 8, 2021.
The application has been amended as follows: 
In the claims:

Claim 10. (Currently Amended)
	The polycrystalline CVD synthetic diamond heat spreader according to claim [[9]]1, wherein the synthetic diamond material is polycrystalline CVD synthetic diamond material, and the polycrystalline CVD synthetic diamond material has a largest linear dimension of at least 50 mm, 60 mm, 70 mm, 80 mm, 90 mm, 100 mm, 110 mm, 120 mm, 130 mm, or 140 mm.  

Allowable Subject Matter
Claims 1, 4-8, 10, and 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein the nitrogen content of the diamond surface layer is in a range 0.25 to 5 ppm and the nitrogen content of the base support layer is in a range 2 to 10 ppm” in combination with the additionally claimed structural and thermal conductivity features. Applicant’s arguments (p. 5 line 21-p. 8 line 17) in combination with the amendment to claim 1 including the above limitation are considered convincing to overcome the closest prior art, previously made of record. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 






/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892